Citation Nr: 1208709	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 22, 2007 for award of an initial evaluation of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife and daughter



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection for PTSD and assigned an initial evaluation of 10 percent, effective March 22, 2007.  In this regard, the Board finds that, with resolution of doubt in the Veteran's favor, a statement received in October 2008 may be reasonably construed as a notice of disagreement as to the effective date assigned both for the award of service connection and for the assignment of an initial rating.  

During the pendency of the appeal, subsequent rating decisions assigned a 30 percent initial evaluation, effective March 22, 2007; a temporary 100 percent evaluation, effective January 16, 2009; a 30 percent evaluation, effective April 1, 2009; a temporary 100 percent evaluation, effective January 3, 2011; and a 50 percent evaluation, effective May 1, 2011.  

In the October 2008 notice of disagreement, the Veteran specifically indicated that he did not disagree with the 30 percent initial rating that had been assigned.  Additionally, during a November 2011 hearing before the undersigned Veterans Law Judge, the Veteran's representative confirmed that it was his intent to file a notice of disagreement with a September 2011 rating decision that awarded a 50 percent rating for the disability at issue.  Transcript at page 19.  The record does not reflect that a notice of disagreement as the current rating assigned has been filed with the RO, as required by 38 C.F.R. § 20.300 (2011).  As such, the matter has not been developed for appellate consideration at this time.

During the November 2011 hearing before the undersigned Veterans Law Judge, the Veteran's representative also raised the issue of entitlement to service connection for alcohol abuse as secondary to service-connected PTSD.  Transcript at pp. 11-12.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, with resolution of doubt in the Veteran's favor, the Board finds that correspondence from the Veteran, received in October 2008, may be reasonably construed as also expressing disagreement with the March 22, 2007, effective date assigned for the grant of service connection for PTSD.  The record does not reflect that a statement of the case (SOC) has been issued with regard to this matter.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran's claim for the award of an effective date earlier than March 22, 2007 for the award of a 30 percent initial evaluation for PTSD is inextricably intertwined with the issue of entitlement to an earlier effective date for the grant of service connection for PTSD being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, adjudication of the issue is deferred pending completion of the action requested below.


In view of the foregoing, the case is hereby Remanded for the following action:

1.  Issue a statement of the case to the Veteran and his representative as to the issue of entitlement to an effective date prior to March 22, 2007, for the grant of service connection for PTSD, pursuant to an October 2008 notice of disagreement with an October 2007 rating decision that granted service connection for PTSD.  Only if a timely substantive appeal is received as to the issue, should the matter be referred to the Board for appellate consideration.

2.  Then, readjudicate the Veteran's claim for entitlement to an effective date earlier than March 22, 2007 for award of a 30 percent initial evaluation for PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


